Title: To Benjamin Franklin from Mary Stevenson, [August 1760 ?]
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            [Bristol, August? 1760]
          
          Since you are pleas’d to say you shall be glad of a Line from me I will find Leisure.
          In my Letter to my Mother, I mention’d I had a Question to ask you. It is this, What is the reason the Water at this place becomes warm by pumping tho it is not so at the spring? Pardon my Impertinence. Goodnatur’d persons have always more impos’d on them than others; yet I believe the satisfaction which they receive from their Actions counterballances their fatigue in performing them. There is my encouragement and my excuse.
          
          I remember you told me in your last obliging Conversation that the rising of Tides in Rivers was not owing to a greater quantity of Water in them but to the Moon’s attraction. Now my dear Sir it appears to me that the Rivers are augmented by the water flowing into them from the Sea, because they begin to rise first at the part nearest it whether there Course is contrary or the same with the Moon, and are reckon’d saltest at high Water. Whether my last assertion may not be a false one I will not presume to determine, but it is the common opinion, tho I don’t comprehend why there should not retire an equal quantity of fresh as salt Water. I offer my sentiments to you without reserve, trusting to your Candour, and hoping to have my Errors corrected. I hope you know my Heart well enough to believe I do it with becoming Diffidence.
          We purpose leaving Bristol next Thursday. I cannot say I have been entertain’d with the Publick Diversions of the Place tho I have attended the Rooms mo[st nigh]ts and danc’d at the Balls, but I have few Acquaintance. Miss Pitt and I generally quit the Rooms as soon as my Aunt is engag’d at Cards, and spend the remainder of the evening with two Young Ladies who lodge in the same House with us, one of them being in too ill a state of Health to permit her to go out much. We have a sensible agreeable Man of our select party. The Country is delightfully pleasant, as I suppose you will take an opportunity of seeing before you leave England. I was one day at Redcliff Church which is allow’d to be a fine piece of Architecture. There is something very Noble when you enter it, but it stands so disadvantageously that the outside is quite lost. There are some Paintings at the Altar, but I own they did not please me, and I had the satisfaction of hearing them disapprov’d by one who has more Judgment.
          From hence we go to Sir Robert Longs where I intend to write to my Mother but at present this Letter must suffice for both. Therefore my rever’d Preceptor, and honour’d Mother, I hope will together accept the duty and good wishes of their affectionate Pupil and Daughter
          
            M Stevenson
          
        